Citation Nr: 0606868	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  94-33 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for chronic alcoholism.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3. Entitlement to service connection for residuals of a 
chronic left hand injury.

4. Entitlement to service connection for a chronic liver 
disorder to include cirrhosis.

5. Entitlement to service connection for a chronic pancreatic 
disorder to include pancreatitis.

6. Entitlement to an initial compensable disability 
evaluation for left ear hearing loss disability for the 
period prior to November 5, 1996.

7. Entitlement to a disability evaluation in excess of 10 
percent for left ear hearing loss disability for the period 
on and after November 5, 1996.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother 


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from December October 1972 to 
January 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1994 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
record reflects that the veteran is presently in receipt of a 
100 percent disability rating for a service-connected 
depressive disorder, effective the date of his original 
claim, September 1993.  

This case was previously before the Board in June 2004, at 
which time it was remanded to the RO via the Appeals 
Management Center (AMC) for procedural due process purposes 
and to obtain additional clinical information.

Service connection for hypertension was previously on appeal 
before the Board. A rating decision dated in September 2005 
granted service connection for hypertension evaluated as 
noncompensably disabling. As a result the claim of service 
connection for hypertension in no longer on appeal. 

In the June 2004 Board remand, it was indicated that the 
veteran had previously claimed service connection for 
tinnitus, and the issue was referred to the RO for 
appropriate development and consideration.  The issue remains 
unadjudicated and is referred to the RO for appropriate 
development. 

The issues of service connection for chronic alcoholism, 
PTSD, a chronic liver disorder to include cirrhosis, and a 
chronic pancreatic disorder to include pancreatitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  Residuals of a chronic left hand injury are not shown 
during service or to a compensable degree within one year 
after service, nor is there competent medical evidence 
linking residuals of a chronic left hand injury to an 
incident of service.   

2.  Prior to November 5, 1996 the veteran had level I hearing 
in his left ear. 

3.  Currently the veteran has level II hearing in his left 
ear.


CONCLUSIONS OF LAW

1.  Residuals of a chronic left hand injury were not incurred 
in or aggravated by military service; nor may service 
incurrence be presumed. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for a compensable disability evaluation left 
ear hearing loss prior to November 5, 1996, have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1998); 38 C.F.R. §§ 3.159, 4.7, 4.85, 
4.86, Diagnostic Code 6100 (2005).

3.  The criteria for a disability evaluation in excess of 10 
percent for left ear hearing loss on and after November 5, 
1996, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1998); 38 
C.F.R. §§ 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has fulfilled its duty to notify and to assist the 
appellant in the development of his claim.  The law requires 
that when a complete or substantially complete application 
for benefits is filed, VA must notify a claimant and her 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).   Notice must inform a claimant of (1) any 
information and evidence not of record needed to substantiate 
the claim; (2) what information VA will seek to provide; and 
(3) what information the claimant is expected to provide.  
Under 38 C.F.R. § 3.159(b)(1), VA must also ask the claimant 
to submit any pertinent evidence in his possession.  

The veteran filed his claim for service connection in 
September 1993; the original rating decision on appeal was 
made in January 1994, and the veteran did not receive a 
notice complying with the notification requirements prior to 
the initial rating decision denying his claims.  Nonetheless, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  During the appeal 
process, notice was provided by the RO prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. Moreover, neither the veteran nor his representative 
has alleged any prejudice with respect to the timing of the 
VCAA notification, nor has any been shown.  

The veteran has also been afforded numerous VA medical 
examinations, and relevant non-VA governmental records have 
been obtained.  The record is complete with regard to the 
claims decided in this action  See Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."


Service Connection for Residuals of a Chronic Left Hand 
Injury

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303.  Also, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active service. 38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

A service physical examination report dated in October 1975 
shows that the veteran had a scar on the first finger of his 
left hand.  No other pertinent findings were indicated.  The 
remainder of the veteran's service medical records are absent 
for any complaints, findings or treatment referable to an 
injury or disorder of the left hand or left fingers. 
During a VA medical examination of the hand, thumb, and 
fingers in June 1997 the veteran reported that he had a 
history of an injury to his left hand, mostly the second and 
third fingers that was sustained while in Germany in 1975.  
The veteran alleged that when he was getting out of a tank, 
he fractured and lacerated the index finger with a compound 
fracture, including a deep laceration injury of the index 
finger, with multiple stitches, and the need for a left hand 
splint. The veteran reported that an infection occurred that 
spread through his left arm and required hospitalization for 
a month.  The diagnostic assessment was residuals from 
history of compound fracture of index finger and contusion 
injury of the third finger in the left hand with functional 
deficits.  A contemporaneous X-ray of the left hand was 
normal.

At a March 2005 VA medical examination the examiner initially 
reported that the claims file was not available. The 
veteran's medical history of an injury sustained to his left 
index finger when it was hit with a tank requiring surgery, 
and subsequent infection during service was reported. An X-
ray of the left hand revealed no evidence of fracture or 
dislocation. There was minimal degenerative change at the 
head of the first metacarpal. The diagnostic impression was 
residual of injury to the left finger with restricted active 
range of motion of the proximal interphalangeal joint. 

Because the law required the review of the veteran's claims 
folder, the RO caused the veteran's file to be reviewed by 
the VA examiner.  Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder). In a June 2005 
addendum, the physician reported that the claims folder had 
become available for review, and that there was no evidence 
of left finger injury.  

To establish service connection for a disability, there must 
be competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence). Hickson v. West, 12 Vet. App. 
247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Review of the record reveals current medical evidence of left 
hand pathology and disability, specifically referred to as 
functional impairment and restriction of the left hand 
fingers. A necessary component of service connection is 
medical evidence of disease or injury in service.  Other than 
a report of a left first finger scar, the veteran's service 
medical records are absent for any complaints, findings, or 
treatment referable to a left hand or finger injury.  Left 
hand and finger pathology, including arthritis, is first 
shown more than six years after the veteran's period of 
military service. 

The veteran's medical history regarding the reported service 
incidents and left hand and finger injury as recorded in VA 
examinations is consistent, and his contentions and 
recollections of the service incident have been carefully 
considered.  However, there is no corroboration for the 
veteran's account, and the mere transcription of medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  See Leshore  v. Brown, 8 Vet. App. 
406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

Without competent clinical or historical corroboration, these 
contentions are considered to be of insufficient probative 
value to serve as a basis for a grant of service connection 
as to the critical service-incident element of service 
connection.   Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

Indeed, the veteran's service medical records conflict with 
the veteran's assertions regarding treatment for the reported 
left hand injury, the length of hospital stay, and the 
reported sequelae associated with the reported injury. There 
are no service medical records that support the assertions.  
Further, recent X-rays of the veteran's left hand reveal no 
evidence of fractures as reported by the veteran, and after 
review of the claims folder a VA physician has opined that 
there was no evidence of a left finger injury. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  There is a dearth of medical evidence 
in support of the veteran's claim. The weight of the evidence 
is against the veteran's claim.  The Board finds that 
residuals of a chronic left hand injury are not shown during 
service or to a compensable degree within one year after 
service, nor is there competent medical evidence linking 
residuals of a chronic left hand injury to an incident of 
service.  Service connection for residuals of a chronic left 
hand injury is not warranted.


A Compensable Disability Evaluation for Left Ear Hearing Loss 
Prior to November 5, 1996

Because the veteran disagreed with the initial rating 
assigned for his left ear hearing loss disability, the issue 
on appeal has been phrased as reflected on the title page of 
this decision.  Consideration must be given to whether a 
higher rating is warranted at any point during the pendency 
of the claim.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The regulations pertaining to rating hearing loss were 
revised effective June 10, 1999. See 64 Fed. Reg. 25202 
(1999). As the veteran's claim was pending when the 
regulations changed, either the old or new rating criteria 
may apply.  

Under either the old or new rating criteria, the basic method 
of rating hearing loss is based on examination results 
including a controlled speech discrimination test (Maryland 
CNC), and a pure tone audiometry test of pure tone decibel 
thresholds at 1000, 2000, 3000, and 4000 Hertz, with an 
average pure tone threshold obtained by dividing these 
thresholds by four. Once these test results have been 
obtained, employing Table VI, a Roman numeral designation of 
auditory acuity level for hearing impairment is ascertained 
based on a combination of the percent of speech 
discrimination and pure tone threshold average. Once a Roman 
numeral designation of auditory acuity level for each ear has 
been determined, Table VII is used to determine the 
percentage evaluation for bilateral hearing loss by combining 
the Roman numeral designations of auditory acuity level for 
hearing impairment of each ear. 38 C.F.R. § 4.85.

Under the new rating criteria, which became effective on June 
10, 1999, there is an alternative method of rating hearing 
loss in defined instances of exceptional patterns of hearing 
loss. In such exceptional cases, the Roman numeral 
designation for hearing loss of an ear may be based only on 
pure tone threshold average, using Table VIa. 38 C.F.R. §§ 
4.85(c), 4.86. In pertinent part, the Roman numeral 
designation for hearing impairment for an ear can be 
determined from either Table VI or Table VIa, whichever 
results in the higher Roman numeral, when in the case of the 
left ear, pure tone threshold each of the four specified 
frequencies is 55 decibels or more or when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000. Each ear will be evaluated 
separately. 38 C.F.R. § 4.86.

At a VA audiology examination in April 1995 audiological 
testing revealed average puretone thresholds in the left ear 
at 1,000, 2,000, 3,000, and 4,000 Hertz at 20, 20, 50, and 65 
decibels respectively, with an average frequency of 39 
decibels, and speech discrimination ability of 94 percent in 
the left ear.  The diagnosis was moderately severe high 
frequency sensorineural loss in the left ear. 

Under the original rating criteria, where a veteran is only 
service-connected for hearing loss in one ear (the other ear 
considered normal fro rating purposes), a 0 percent rating is 
assigned at Level I defective hearing where as here, the 
veteran's puretone threshold average is 39 decibels, with 
speech recognition ability of 94 percent. When these 
designations of impaired efficiency (Level I for the left ear 
and Level I for the right ear) are applied to Table VII, the 
findings warrant a noncompensable evaluation under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  The Board finds, therefore, 
that the criteria for a noncompensable percent rating under 
the old criteria for left ear hearing loss prior to November 
5, 1996 was correctly rated.  

Under the revised rating criteria, the veteran's puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz do not meet 
the criteria for consideration of 38 C.F.R. § 4.86, and 
application of Table VIA. In accordance with Table VI then, 
and considering the non-service connected right ear, puretone 
averages of 39 decibels and a percentage of discrimination of 
94 equates to Level I hearing, and a 0 percent rating..

When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant. 38 C.F.R. § 4.3. If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating is assigned. 38 C.F.R. § 4.7.   Therefore, under 
either the old or new criteria, prior to November 5, 1996 the 
veteran's left ear hearing was a noncompensable evaluation.

With respect to the nonservice-connected right ear hearing 
impairment, the April 1995 audiometric evaluation does not 
reflect total deafness in the right ear nor was there right 
ear hearing loss compensable to a degree of 10 percent or 
more. Thus, special consideration for compensation as a 
paired organ under 38 C.F.R. §§ 4.85(f) and 3.383, is not 
applicable.


Rating in excess of 10 percent Left Ear Hearing Loss 
Disability
 for the Period on and after November 5, 1996

Currently, the veteran is in receipt of a 10 percent 
disability evaluation for left ear hearing loss disability.  

At a VA audiology examination performed in August 1997 
audiological testing revealed average puretone thresholds in 
the left ear at 1,000, 2,000, 3,000, and 4,000 Hertz at 35, 
35, 65, and 80 decibels respectively. It was indicated that 
speech recognition in the left ear was 92 percent. The 
diagnosis was moderate high frequency sensorineural hearing 
loss in the right ear, and mild to severe sloping 
sensorineural hearing loss. 

At a December 2001 VA audiology examination, audiological 
testing revealed average puretone thresholds in the left ear, 
left ear at 1,000, 2,000, 3,000, and 4,000 Hertz at 105+, 
105+, 105+, and 105+ decibels respectively, with an average 
frequency of 54 decibels.  It was reported that a speech 
recognition score in the left ear could not be obtained due 
to the severity of the hearing loss and the lack of response.   

A VA medical examination in March 2005 revealed that the 
veteran had a history of bilateral high frequency 
sensorineural hearing loss, greater on the left. A March 2005 
audiological test revealed average puretone thresholds in the 
left ear at 1,000, 2,000, 3,000, and 4,000 Hertz at 15, 30, 
50, and 65 decibels respectively, with an average score of 40 
percent. It was indicated that speech recognition in the left 
ear was 88 percent. The diagnosis was moderate to severe 
sensorineural hearing loss in the right ear and severe 
sensorineural hearing loss in the left ear. 

Under the original rating criteria the most recent 
audiological testing reveals that the veteran's hearing 
equates to a 0 percent rating assigned at Level II defective 
hearing where the puretone threshold average is 40 decibels, 
and there is a speech recognition ability of 88 percent. When 
these designations of impaired efficiency (Level II for the 
left ear and Level I for the nonservice connected right ear) 
are applied to Table VII, the findings warrant a 
noncompensable evaluation under 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

Under the revised rating criteria, the veteran's puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz do not meet 
the criteria for consideration of 38 C.F.R. § 4.86, and 
application of Table VIA. In accordance with Table VI then, 
puretone averages of 40 decibels and a percentage of 
discrimination of 88 equates to Level I hearing for the 
nonservice connected right ear and Level II hearing in the 
left ear, and a 0 percent rating. Under either the old or new 
criteria, on and after November 5, 1996 the veteran's left 
ear hearing equates to a noncompensable evaluation.

When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant. 38 C.F.R. § 4.3. If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating is assigned. 38 C.F.R. § 4.7. Special consideration 
for compensation as a paired organ under 38 C.F.R. §§ 4.85(f) 
and 3.383, is not applicable

The weight of the evidence is against the veteran's claim and 
a rating in excess of 10 percent for left ear hearing loss 
disability is not warranted.


ORDER

Service connection for residuals of a chronic left hand 
injury is denied.

An initial compensable disability evaluation for left ear 
hearing loss disability for the period prior to November 5, 
1996 is denied.

A disability evaluation in excess of 10 percent for left ear 
hearing loss disability for the period on and after November 
5, 1996 is denied.



REMAND

After a careful review of the evidence of record, in 
particular the VA medical examinations completed as a result 
of the Board's June 2004 remand, the Board has determined 
that further development is necessary.  The Board remanded 
the claims of service connection for chronic alcoholism, a 
chronic liver disorder to include cirrhosis, a chronic 
pancreatic disorder, and PTSD.  The Board has not reviewed 
the record with a view towards disposition of the merits of 
the remanded claims, but has identified certain procedural 
and evidentiary issues for the RO/AMC which must be resolved 
in order to ensure proper adjudication and if necessary, 
further appellate review.  

Chronic Alcoholism, Chronic Pancreatic Disorder; and Chronic 
Liver Disorder to Include Cirrhosis:

With regard to the veteran's alcoholism claim, it is noted 
that the Omnibus Budget Reconciliation Act of 1990, Pub. L. 
No. 101-508, § 8052, 104 Stat. 1388, 1388-351, which are 
applicable to claims filed after October 31, 1990 precludes 
direct service connection of a substance-abuse disability, 
such as alcoholism for purposes of all VA benefits.  However, 
it has been determined that the amendments do not preclude 
service connection under 38 C.F.R. § 3.310(a) of a substance-
abuse disability that is proximately due to or the result of 
a service-connected disease or injury.  See VAOPGCPREC 2- 98, 
VAOPGCPREC 7-99. 

The June 2004 Board remand directed that requested that VA 
medical examinations be performed in order to address the 
etiology of the veteran's claimed disabilities.  As to 
chronic alcoholism, the March 2005 VA psychiatric examiner 
indicated that the veteran's alcoholism "was not caused 
during active service as he had been abusing alcohol prior to 
the service." However, the examiner's conclusion does not 
respond to the critical inquiry in this case.  Instead, it 
suggests that an alcoholism-like disorder may have been 
present at the time the veteran entered active military 
service in 1972.  The service medical records as presently 
constituted bear no information as to a preexisting substance 
abuse disability, and the veteran is therefore presumed to 
have been in sound physical and mental condition at the time 
he entered active military service, and under current law, to 
rebut the presumption of soundness would require clear and 
unmistakable evidence demonstrating that the disorder existed 
before acceptance and enrollment into service and was not 
aggravated by such service. 38 U.S.C.A. § 1111.  

VA Office of the General Counsel determined that VA must show 
by clear and unmistakable evidence that there is a pre-
existing disease or disorder and that it was not aggravated 
during service. See VAOPGCPREC 3-03 (July 16, 2003). The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. Id. The 
Board must follow the precedent opinions of the General 
Counsel. 38 U.S.C.A. § 7104(c) (West 2002); Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Thus the veteran's service  shows that the examiner did not 
specifically address, as requested by the Board, whether the 
veteran's alcoholism was caused by the service connected 
psychiatric disorder, major depression.  Upon remand, and 
assuming no further evidence is obtained reflecting a pre-
existing alcohol abuse disorder, the claims folder will be 
returned to the examiner conducting the March 2005  for 
clarification on this issue.  

If upon readjudication it is determined that chronic 
alcoholism was caused or aggravated by the service-connected 
depressive disorder, the RO/AMC will then readjudicate the 
issues of whether cirrhosis of the liver and a pancreatic 
disorder were in turn related to the chronic alcoholism.  

Further, the March 2005 VA medical examination for evaluation 
of the veteran's claimed chronic liver and pancreas disorders 
is somewhat equivocal as to any diagnoses.  It is noteworthy 
that an addendum that was supposed to follow liver and 
pancreas testing, as indicated in the March 2005 examination 
report, is not located in the claims folder. This information 
would be pertinent to the veteran's claims.  It is clear that 
additional clinical data is necessary to address the 
relationship(s), if any, between the claimed disorders, the 
veteran's period of military service, and his service 
connected psychiatric disorder.

PTSD

Psychiatric diagnoses include PTSD related to childhood 
abuse, as well as various other claimed in-service, peacetime 
stressful events.  It is noteworthy though that in a July 
1996 VA psychiatric examination report, a VA clinician 
included a diagnosis of PTSD secondary to childhood abuse and 
stress in the military, which is conflicting medical 
evidence.  However, a March 2005 VA mental disorders examiner 
diagnosed the veteran with PTSD, secondary to pre-service 
psychological factors and pre-service physical abuse.  The 
examination report is devoid of any mention of the previous 
diagnosis of PTSD caused by "stress in the military."
The law provides that if findings on an examination report do 
not contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes. 38 C.F.R. § 4.2.  Because it remains unclear whether 
the veteran has PTSD due to any incident of military service, 
this issue will be remanded for clarification.  

In consideration of the foregoing, this case is REMANDED for 
the following:

1.  The RO should return the veteran's 
claims folder to the examiner who 
conducted the March 2005 mental disorders 
examination, who should acknowledge such 
receipt and review of the claims folder.  
If the examiner is not available or is no 
longer employed by VA, the file may be 
reviewed by another similarly qualified 
mental disorders examiner.  If deemed 
necessary to respond to the below-
specified inquires, a further mental 
disorders examination should be 
conducted, including all indicated tests 
and studies.  

The examiner is instructed to assume that 
the veteran had no preexisting substance 
abuse disorder, and should render an 
opinion indicating (a) whether the 
veteran's alcoholism is due or secondary 
to, his service connected psychiatric 
disorder, major depression; or whether 
chronic alcoholism was aggravated by the 
service connected psychiatric disorder, 
major depression; and (b) whether the 
veteran's PTSD is a result of an in-
service stressor; and if so, the 
psychiatric examiner should identify the 
specific stressor(s) supporting such a 
diagnosis, and the specific 
manifestations of the disorder in 
accordance with the currently applicable 
provisions of the Diagnostic and 
Statistical Manual.  If PTSD is not found 
to be related to any specific in-service 
stressor, the examiner must so state, and 
clarify the previous diagnosis indicating 
such a service nexus.  

2.  The VA clinician who afforded the 
veteran the liver and pancreas 
examination in March 2005, should be 
requested to render an addendum based on 
tests that followed the examination that 
were apparently completed in May 2005.  
The examiner is also requested to comment 
as to whether the veteran's liver and 
pancreas disorder, if any, are 
proximately due to or the result of 
alcoholism. The claims folder should be 
furnished for review by the examiner.  A 
detailed rationale for all opinions 
offers should be furnished.  If the VA 
examiner is no longer employed by VA, the 
veteran should be afforded VA medical 
examination(s) for evaluation of claimed 
pancreas and liver disorders, if any.  
The examiner is requested to render an 
opinion as discussed above regarding the 
relationship, if any, between the claimed 
disorders and alcoholism.  The claims 
folder should be made available to the 
examiner prior to the examination.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for 
alcoholism, a chronic liver disorder to 
include cirrhosis, a chronic pancreatic 
disorder to include pancreatitis, and 
PTSD is warranted. If the benefits sought 
are not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


